Case: 12-50708       Document: 00512154475         Page: 1     Date Filed: 02/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 25, 2013
                                     No. 12-50708
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ARTURO NERI PRADO,

                                                  Plaintiff - Appellant

v.

CITY OF FREDERICKSBURG POLICE DEPARTMENT; SERGEANT
GORDAN DALE GIPSON, Police Sergeant; KEVIN W. CARTER, Deputy
Sheriff; CLINT STEWART, Police Officer; BILLY JIVIDEN, Deputy Sheriff;
MIKE COLWELL, Deputy Sheriff; ROBERT GOODRICH,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CV-123


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Arturo Neri Prado, Texas
prisoner # 1421957, appeals the district court’s dismissing his 42 U.S.C. § 1983
action as barred by res judicata (state-court action) or, alternatively, by Texas’
statute of limitations.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50708     Document: 00512154475     Page: 2     Date Filed: 02/25/2013

                                  No. 12-50708

      He does not, however, contest the res judicata ruling. Regarding the
limitations ruling, Prado contends: his action is not time barred because it is
subject to the ten-year limitations period applicable to claims brought under the
Alien Tort Claims Act and the Torture Victim Protection Act; and the limitations
period for his claim did not begin to run until 2007 when he learned the
identities of the individuals involved in his 2003 arrest.
      Because Prado fails to address res judicata, he has abandoned that issue.
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). As a result, the dismissal
stands on that basis. Accordingly, the alternative, statute-of-limitations ground
for dismissal need not be reached. E.g., Capital Concepts Props. 85-1 v. Mut.
First, Inc., 35 F.3d 170, 176 (5th Cir. 1994).
      Prado’s appeal lacks arguable merit and is therefore dismissed as
frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
This dismissal, plus the district court’s dismissing under 28 U.S.C. § 1915(e),
count as two strikes under § 1915(g). Adepegba v. Hammons, 103 F.3d 383,
387-88 (5th Cir. 1996). Prado is cautioned that if he accumulates three strikes
under § 1915(g), he will be unable to proceed in forma pauperis in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he “is under imminent danger of serious physical injury”. 28 U.S.C. § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2